Henry, C. J.,
Dissenting. — I have not the time to do more than to very briefly state the grounds of my dissent from the majority opinion. The cause of action stated in the petition is the failure of the defendant to stop its train long enough for him to get off at Brunswick ; and that, in attempting to leave the car, he was injured. The cause of action proved, if any, was not that it did not stop a sufficient length of time at its usual stopping place, to enable plaintiff to get. off, but that by the negligence and carelessness of defendants servants, he was induced to believe that they had, when in fact they had not, reached the place at which they stopped to let passengers leave the cars. I deem it unnecessary to cite authorities in support of so elementary a proposition as that the plaintiff must recover, if at all, upon the cause of action alleged, and not upon one which he might have stated, but did not.